Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 9 and 11-17 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose in combination: 

a display unit including an illumination unit configured to emit an illumination light and change an intensity of the illumination light, and a light modulation element configured to modulate the illumination light, the display unit being configured to display an image by projecting a light modulated using the light modulation element onto a projection surface
and at least one processor or circuit configured to execute a plurality of tasks including: a converting task configured to convert the first dynamic range into a second dynamic range having a maximum luminance lower than that of the first dynamic range; 
a set value acquiring task configured to acquire a user set maximum luminance that is a user set value of the maximum luminance of the second dynamic range; 
a luminance acquiring task configured to acquire a maximum display luminance that is a display luminance when the display unit displays the maximum luminance of the second dynamic range under the intensity of the illumination light set for the illumination; wherein the information relating to luminance acquired from the data, b) the user set maximum luminance and c) the maximum display luminance are displayed on the setting screen in a comparable way.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422